Citation Nr: 1025469	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  09-11 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

1.  Entitlement to an effective date prior to November 30, 2007 
for the grant of an increased 20 percent rating for service-
connected exertional compartment syndrome of the right lower 
extremity.

2.  Entitlement to an effective date prior to November 30, 2007 
for the grant of an increased 20 percent rating for service-
connected exertional compartment syndrome of the left lower 
extremity.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from November 2000 to January 
2004.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2008 decision by the RO in Philadelphia, 
Pennsylvania that granted increased 20 percent ratings for 
service-connected exertional compartment syndrome of each lower 
extremity, effective November 30, 2007.  The Veteran appealed for 
an earlier effective date.  A personal hearing was held before 
the undersigned Veterans Law Judge in April 2010.


FINDINGS OF FACT

1.  In an unappealed February 2005 decision, the RO granted 
service connection and noncompensable ratings for exertional 
compartment syndrome of the right and left lower extremities.  
The Veteran was notified of this decision by a letter dated in 
March 2005 and he did not appeal.

2.  On November 30, 2007, the RO received the Veteran's claim for 
an increase in the noncompensable ratings for exertional 
compartment syndrome of the right and left lower extremities.  

3.  In a May 2008 rating decision, the RO increased the ratings 
for exertional compartment syndrome of the right and left lower 
extremities to 20 percent each, effective November 3, 2007.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than November 3, 
2007, for an increased 20 percent rating for exertional 
compartment syndrome of the right lower extremity are not met.  
38 U.S.C.A. § 5110(a),(b)(2) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.400(o), 4.73, Diagnostic Code 5312 (2009).

2.  The criteria for an effective date earlier than November 3, 
2007, for an increased 20 percent rating for exertional 
compartment syndrome of the left lower extremity are not met.  38 
U.S.C.A. § 5110(a),(b)(2) (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.400(o), 4.73, Diagnostic Code 5312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice regarding 
his claim for increased ratings by a letter dated in December 
2007.  The notice addressed the effective date provisions that 
are pertinent to the appellant's claim.

As to the earlier effective date appeal, in cases such as this, 
where a claim for an increased rating has been granted and an 
effective date assigned, the appellant bears the burden of 
demonstrating any prejudice from defective notice with respect to 
the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 
(2008).  That burden has not been met in this case.  He was 
provided letters dated in July 2008, September 2008, and November 
2009 that advised him of the applicable law and criteria required 
for an earlier effective date.  The appeal was last readjudicated 
in a January 2010 supplemental statement of the case.  Mayfield, 
444 F.3d at 1333.

Moreover, the record shows that the appellant was represented by 
a Veteran's Service Organization and its counsel throughout the 
adjudication of the appeal. Overton v. Nicholson, 20 Vet. App. 
427 (2006).  Thus, based on the record as a whole, the Board 
finds that a reasonable person would have understood from the 
information that VA provided to the appellant what was necessary 
to substantiate his claim, and as such, that he had a meaningful 
opportunity to participate in the adjudication of his claim such 
that the essential fairness of the adjudication was not affected.  

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant physical 
examinations, obtained medical opinions as to the etiology and 
severity of disabilities, and afforded the appellant the 
opportunity to give testimony before the Board.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

Analysis

The Veteran's original Application for Compensation and/or 
Pension (VA Form 21-526) was received in December 2003, prior to 
his January 4, 2004 separation from service.  By means of this 
form, he claimed service connection for bilateral lower extremity 
external compartment syndrome, and listed his address as [redacted] 
[redacted].  In answer to the question "What is the name of 
your nearest relative or other person we could contact if 
necessary?,"  he listed his mother, and noted that she lived at 
his address.


The RO sent a letter to the Veteran at the [redacted]
address in February 2004 and two letters to that address in 
September 2004, and none of these letters was returned as 
undeliverable by the U.S. Post Office.  One of the September 2004 
letters was a notice letter regarding a September 2004 RO 
decision pertaining to other disabilities, and a copy of the 
decision was enclosed with the letter.

In a February 2005 rating decision, the RO granted service 
connection and noncompensable ratings for exertional compartment 
syndrome of the right and left lower extremities.  The Veteran 
was notified of this decision by a March 2005 letter sent to him 
at the [redacted] address; he did not file an appeal, and 
the decision became final.  See 38 U.S.C.A. § 7105, 38 C.F.R. 
§§ 3.104, 20.200, 20.302.  The February 2005 rating decision is 
final in the absence of clear and unmistakable error, which has 
not been alleged by the Veteran.  38 U.S.C.A. § 5109A; 38 C.F.R. 
§ 3.105(a).  The effect of that finality is to preclude an award 
of an effective date of an increased rating prior to that denial.

On November 30, 2007, the RO received the Veteran's claim for 
entitlement to increased ratings for increased ratings for his 
lower leg disabilities.  This is the first notice to VA from the 
Veteran that his address had changed to [redacted].

In a May 2008 rating decision, the RO granted increased ratings 
and assigned separate 20 percent ratings for exertional 
compartment syndrome of the right and left lower extremities, 
effective November 30, 2007, under Diagnostic Code 5312, 
pertaining to muscle injuries of the leg.  The instant appeal 
ensued.

By a statement dated in June 2008, the Veteran contended that an 
earlier effective date of January 5, 2004 should be assigned for 
the grant of separate 20 percent ratings for his lower extremity 
disabilities.  He enclosed a copy of the RO's September 2004 
rating decision (which the Board observes was mailed to him at 
the [redacted] address).  A September 2008 report of contact 
reflects that the Veteran reported that his current bilateral 
lower leg symptoms were present at the time of his discharge from 
service.

At his April 2010 hearing, the Veteran testified that he did not 
recognize the address of [redacted], had never lived there, 
and for the first time, contended that he had never received 
notice of the RO's March 2005 letter notifying him of the grant 
of service connection and noncompensable ratings for his 
exertional compartment syndrome of the right and left lower 
extremities.  The Board finds that his statements are incredible.

Despite the Veteran's testimony/claim that he had never lived at 
the [redacted] address or was unfamiliar with it, that is 
the address he used on his initial claim.  The first notice to VA 
of a different address was received on November 30, 2007.  
Moreover, there is no evidence that the March 2005 letter was 
returned to VA as undeliverable.  Under normal circumstances, 
there is a presumption of regularity that government officials 
have properly discharged their official duties.  See Woods v. 
Gober, 14 Vet. App. 214, 220 (2000) (presumption of regularity 
attaches to "all manner of VA processes and procedures"); see 
also United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-
15 (1926).

This presumption of regularity has been consistently applied to 
VA procedures.  The Court has found that a Board decision is 
presumed to have been mailed on the date shown on the decision.  
See Sandine v. Derwinski, 1 Vet. App. 26 (1990); see also Rosler 
v. Derwinski, 1 Vet. App. 241 (1991).  Clear evidence to the 
contrary is required to rebut the presumption.  Ashley v. 
Derwinski, 2 Vet. App. 307 (1992); see also United States v. 
Chemical Foundation, supra.  see also Mindenhall v. Brown, 7 Vet. 
App. 271 (1994) (applying the presumption to procedures at the 
RO).  An assertion that the notice was not received does not 
constitute such clear evidence.  Ashley, supra, at 309.  Examples 
of clear evidence to rebut the presumption of regularity include 
mailing a Board decision to an incorrect address, Piano v. Brown, 
5 Vet. App. 25, 26-27 (1993), and a mailed Board decision being 
returned as undeliverable coupled with other possible and 
plausible addresses available to the Secretary at the time of the 
decision.  See Cross v. Brown, 9 Vet. App. 18, 19-20 (1996).

In this case, the February 2005 RO decision and March 2005 cover 
letter were mailed to the same address to which the three 2004 RO 
letters had been mailed (i.e., the Veteran's mother's address and 
his home address as listed on his original claim).  The Board is 
sympathetic to the Veteran, but finds that he was properly 
notified in March 2005 of the grant of service connection and 
noncompensable ratings for exertional compartment syndrome of the 
right and left lower extremities, and that the February 2005 
decision became final because he did not appeal it in a timely 
manner.  See 38 U.S.C.A. § 7105, 38 C.F.R. §§ 3.104, 20.200, 
20.302.  

The effective date of an award of increased compensation shall be 
the earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, if application is 
received within one year from such date; otherwise, the effective 
date will be the date of VA receipt of the claim for increase, or 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a),(b)(2); 38 C.F.R. § 3.400(o); Hazan v. Gober, 10 Vet. 
App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 (1997); 
VAOPGCPREC 12-98.  Under this provision, the effective date 
assigned for the award of an increased rating in this case may be 
no earlier than November 30, 2007, because that was the date that 
the RO received the Veteran's claim for increased ratings for 
exertional compartment syndrome of the right and left lower 
extremities.  As discussed below, after a review of the evidence, 
the Board finds that there is no evidence of a factually 
ascertainable date on which the service-connected exertional 
compartment syndrome of the right and left lower extremities 
increased in severity within the year preceding the November 30, 
2007 increased rating claim.

A claim for VA benefits, whether formal or informal, must be in 
writing and must identify the benefit sought.  38 U.S.C.A. § 
5101; 38 C.F.R. §§ 3.1(p), 3.151, 3.155; Rodriguez v. West, 189 
F.3d 1351 (Fed. Cir. 1999); Lalonde v. West, 12 Vet. App. 377 
(1999).  In addition, under certain circumstances, a report of 
examination or hospitalization may be accepted as an informal 
claim for increased benefits, if the report relates to the 
disability which may establish entitlement.  38 C.F.R. § 3.157.  
The claims file does not contain any medical evidence dated after 
February 2005 and prior to November 30, 2007 which could be 
accepted as an informal claim for an increased rating for 
disabilities of the lower extremities.

With regard to whether an informal or formal claim, or written 
intent to file a claim for an increased rating for the lower 
extremity disabilities was filed prior to November 30, 2007, the 
Board finds no evidence of there being such a claim.  A review of 
the claims folder reveals that the first claim, formal or 
informal, seeking an increased rating for the service-connected 
bilateral lower extremity disabilities  was received by the RO on 
November 30, 2007.  Thus, that date serves as the date of claim. 

The Board has reviewed the evidence dating from November 30, 2007 
to determine when an increase was factually ascertainable.  No 
medical evidence related to the Veteran's lower extremity 
disabilities was received at the RO in the one year prior to 
November 30, 2007.  Moreover, there is no medical evidence 
demonstrating neuropathy with weakness of the tibialis anterior 
muscle during the year prior to the November 30, 2007 claim.  
Such symptoms were first clinically noted in a January 12, 2008 
VA compensation and pension examination.  It is neither claimed 
nor shown that an increased rating was warranted on a particular 
date within the year preceding the November 30, 2007 claim.

Hence, an effective date prior to November 30, 2007 is not 
warranted as that is the date of the Veteran's claim for 
increase.  38 U.S.C.A. § 5110(a),(b)(2); 38 C.F.R. § 3.400(o).  
Therefore, the Board finds that the preponderance of the evidence 
is against the claim, and the appeal must therefore be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

An effective date prior to November 30, 2007 for the award of 
separate 20 percent ratings for exertional compartment syndrome 
of the right and left lower extremities is denied.



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


